Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	As an initial matter, Examiner states that the proposed amendments not entered as they raise new issues that would require further consideration and/or search.
2.	Applicants arguments with regards to the rejection Claims 1-19 under 35 U.S.C. 103 as being unpatentable over Inukai et al. (United States Patent Publication No. US 2005/0005794 A1), hereinafter Inukai, and further in view of Yanaka et al. (United States Patent Publication No. US 2007/0231740 A1), hereinafter Yanaka; and Claim 20 under 35 U.S.C. 103 as being unpatentable over Inukai, and further in view of Yanaka, and further in view of Kita et al. (United States Patent Publication No. US 2001/0003643 A1), hereinafter Kita; in light of the amendments proposed requires a deeper, fuller reading of the prior art, as well as further complete search is necessary in order to investigate whether the amendments truly overcome the rejections of record, much less render the application allowable.

Conclusion
3.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
4.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/24/2022